     Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 1 of 19 Pageid#: 1




                                                                         10/8/2020
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             LYNCHBURG DIVISION




ASHLEY NICOLE NOONAN,                  )
Formerly known as                      )
ASHLEY CULPEPPER,                      )
     Plaintiff,                        )
                                       )
v.                                     )                    6:20CV00068
                                           Civil Action No.______________
                                       )
CONSOLIDATED SHOE                      )
COMPANY INC.                           )
                                       )
Defendant.                             )




               CIVIL COMPLAINT FOR MONETARY AND EQUITABLE RELIEF

Plaintiff Ashley Nicole Noonan, formerly known as Ashley Culpepper,
(“Culpepper”) herein by and through undersigned counsel, files this suit
against Consolidated Shoe Company Inc. (“CSC”) for violations of The Equal
Pay Act of 1963 and Title VII of the Civil Rights Act of 1964.

                                       Introduction

      1. CSC violated the Equal Pay Act when it subjected Culpepper to unequal
      pay for comparable work performed by male colleagues.

      2. CSC violated the Equal Pay Act when it retaliated against Culpepper for
      complaining about her unequal pay and for seeking to have her complaints
      redressed.

      3. CSC violated Title VII of the Civil Rights Act of 1964 when it subjected
      Culpepper to disparate treatment, including unequal pay for the work she
      performed, based on her sex.

      4. CSC violated Title VII of the Civil Rights Act of 1964 when it retaliated
      against Culpepper for complaining about her unequal pay and for seeking
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 2 of 19 Pageid#: 2




 to have her complaints redressed.


                            Jurisdiction and Venue

 5. This Court has jurisdiction over the subject matter of this action
 pursuant to 28 U.S.C. § 1331, because the action arises under the laws of
 the United States of America, namely the Equal Pay Act, and Title VII.

 6. Culpepper has exhausted the administrative remedies available to her
 with the Equal Employment Opportunity Commission (“EEOC”) under Title
 VII of the Civil Rights Act of 1964.

 7. The EEOC issued Culpepper a Notice of Right to Sue on September 24,
 2020.

 8. This Court has personal jurisdiction over CSC because it has substantial
 and deliberate contacts with the Commonwealth of Virginia and it
 conducts business in the Commonwealth of Virginia.

 9. Venue in this district and division is appropriate pursuant to 28 U.S.C.
 § 1391 because CSC has significant and deliberate contacts with this
 district and division.

 10. Venue in this district and division is also appropriate pursuant to 28
 U.S.C. § 1391 because it is the district and division where the substantial
 majority of the events giving rise to these claims occurred.

                             Factual History

 11. Culpepper has significant experience working in the field of Digital and
 Creative Marketing.

 12. Culpepper is a 28 year old woman and is a resident of Forest, Virginia.

 13. Culpepper earned a Bachelor of Communications in Print Journalism
 and two minors in Public Relations and Advertising and Writing from
 Liberty University in 2013.

 14. Prior to working at CSC, Culpepper worked as the Marketing Manager
 for Minnieland Academy where she was responsible for creating all of the
 marketing material including the design of business cards, handbooks,
 newspapers, and magazines.
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 3 of 19 Pageid#: 3




 15. From 2014-2019 she also worked as a consultant for Top Line Media
 Team, where she worked several hours a month on independent writing
 and design projects for websites, blogs, and social media.

 16. In February 2016, Culpepper accepted the position of Content Media
 Coordinator at CSC and worked as a de facto graphic designer. This
 position included: responsibility for developing creative content for e-
 commerce sites and required a strong background in writing, web content
 management and visual marketing. Requirements for the position,
 according to CSC’s own job description, included experience in managing
 websites, photography and graphic design capabilities. It also required a
 working knowledge of Adobe Creative Suite, including Photoshop,
 Illustrator, and InDesign.

 17. Culpepper more than fulfilled the basic requirements of the position
 when hired.

 18. Culpepper was initially offered a salary of $37,000 a year, she rejected
 it, and then was offered a salary of $39,000. This was less money than
 Culpepper had been making in her previous position.

 19. Throughout her entire tenure at CSC, Culpepper made $39,000
 annually.

 20. During her tenure at CSC, Culpepper engaged in brand photography,
 graphic design, creating strong brand imagery, web content management,
 visual marketing and creative writing and email marketing when needed.

 21. From February 2016 to October 2016, Culpepper was a member of the
 Marketing Team which consisted of Liz McDade, Tanya Fischoff, Yoora
 Wang, Culpepper, and for a brief period another employee, Taylor, who
 handled social media.

 22. Taylor handled social media for approximately one month until
 Culpepper took over those duties and performed them until Liz McDade
 was hired; Tanya handled marketing trends and analytics, Sorority
 partnerships, SEO and some minor PR before her position evolved.

 23. Culpepper performed the duties as outlined in the job description for
 Content Media Coordinator.

 24. From February 2016 to October 2016, Yoora Hwang was the Graphic
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 4 of 19 Pageid#: 4




 Designer on the Marketing Team.

 25. Hwang had been the graphic designer for 1-2 years. Under information
 and belief her salary was similar to that of Culpepper’s.

 26. After her departure, in October, November, and December 2016
 Culpepper was responsible for all Graphic Design assignments.

 27. In January 2017, Kristina Petrick was hired as the Creative Director.
 Petrick was Culpepper’s direct supervisor, was a high-level manager, and
 had the authority to hire and fire employees.

 28. From January 2017, Culpepper continued to be responsible for the
 majority of graphic design assignments, in addition to other assignments
 including photography and writing assignments.

 29. From October 2016 to October 2018, Culpepper was responsible for the
 majority of graphic design assignments including: eblasts and content for
 e-commerce sites, all photography, video shooting and editing, creation of
 catalogs in InDesign for 7 brands, creation of lookbooks in InDesign for 7
 brands, and creation of notecards.

 30. From October 2016 to October 2018, Culpepper was responsible for
 creating the majority of all Marketing Team materials while Petrick
 maintained management responsibility for the Team, including
 assignments work and final editorial control.

 31. From October 2016 to October 2018, Culpepper received overall
 positive feedback on her work product from Petrick and other co-workers.

 32. In December 2016, Culpepper had a review conducted by Cheryl
 Valentine. This review was overall positive and the two discussed
 constructive feedback on Culpepper’s performance.

 33. In December 2017, Culpepper had a positive review conducted by
 Petrick.

 34. In the Spring of 2018, Petrick expressed her optimism about the growth
 potential of the department and mentioned how she wanted to support
 Culpepper in moving into a more senior position with management
 responsibility.

 35. In late 2018, Petrick informed Culpepper that CSC would be hiring a
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 5 of 19 Pageid#: 5




 graphic designer. In Petrick’s words this new employee was going to be a
 huge help to Culpepper – to take the majority of graphics off her plate so
 she could focus on the photography.

 36. In October 2018, CSC hired Mathew Wiese, a male who was given the
 title of Senior Graphic Designer.

 37. Wiese was given a salary of approximately $ 67,999.88 annually.

 38. Under information and belief, Wiese upon his hiring in October 2018
 was offered a salary similar to Culpepper, which Wiese refused and he was
 subsequently given more money as he requested.

 39. In December 2018, shortly after Wiese was hired, Culpepper requested
 a raise and was told that the company was not giving raises.

 40. Wiese is of the same approximate age as Culpepper, they graduated
 from the same University, and they were in the same School of
 Communications and Arts.

 41. Under information and belief, Culpepper had more experience in the
 area of creative marketing than Weise.

 42. Prior to Wiese’s hiring, Culpepper was performing all of the job duties
 Wiese was eventually assigned. Essentially CSC took Culpepper’s job and
 created two jobs from it, paying Culpepper’s male successor $28,999.88
 more per year.

 43. Weise was given responsibility over the same products that Culpepper
 was responsible for from 2016-2018, including: catalogues, lookbooks,
 notecards, and e-mail marketing.

 44. Culpepper had been successful in increasing the monetary conversion
 of CSC’s email marketing by thousands of dollars.

 45. When Wiese was hired at CSC, he was given the title of Senior
 Graphic Designer, and Culpepper, after requesting a new title, was given
 the new title of Senior Photographer and PR Specialist, but was not given
 a raise as she requested.

 46. Upon transitioning many of her graphic design tasks to Wiese, other
 co-workers stated that they missed working with Culpepper on these
 tasks as she did a good job handling them.
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 6 of 19 Pageid#: 6




 47. The three positions required equal skills, efforts and responsibilities
 according to the following CSC job descriptions:


Content Marketing         Sr. Photographer and     Sr. Graphic Designer
Coordinator               PR Specialist
Responsible for           Responsible for          Experience in creative
developing creative       developing creative      writing
content for ecommerce     content for ecommerce
sites by engaging with    sites by engaging with   Experience in web
consumers and by          consumers and by         management platforms
continuing to hone the    continuing to hone the   such as Shopify and
distinct identity         distinct identity        Squarespace

Requires strong           Requires strong          Experience in creative
background in writing,    background in writing,   writing
web content               web content
management and visual     management and           Experience in web
marketing                 visual marketing         management platforms
                                                   such as Shopify and
                                                   Squarespace

Experience managing       Experience managing      Provide analytical
websites, photography     websites, photography    reports of KPIs for
and graphic design a      and graphic design a     web, advertisements,
must                      must                     and various campaigns

Increases consumer        Increases consumer       Able to follow brand
engagement with           engagement with          guidelines while
strong imagery, graphic   strong imagery,          inventing new ways to
design and compelling     graphic design and       present the branded
writing                   compelling writing       message in both visual
                                                   and written
                                                   communication

                                                   Advise creative,
                                                   innovative strategies to
                                                   reach a particular
                                                   target audience

                                                   Determine campaign
                                                   messaging and visual
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 7 of 19 Pageid#: 7




                                                  design to convey a
                                                  specific message

                                                  Incorporate changes
                                                  recommended by
                                                  clients and the creative
                                                  team

                                                  The ability to present
                                                  new ideas to
                                                  teammates,
                                                  management and
                                                  clients

Coordinates and           Coordinates and
executes photography      executes photography
for branded lifestyle     for branded lifestyle
imagery                   imagery
Photography skills with   Executes photography    Create various media
fashion photography       for e-commerce sites,   including print, video
focus a plus              social media and show   and audio conveying a
                          rooms                   specific product or
                                                  message
                          Films products and
                          campaign video          Review and proof
                          featuring top style     designs for errors
                          shoes

                          Executes and edits
                          lifestyle, studio and
                          flat lay photography
                          using Adobe Creative
                          Suite
Coordinates and
assembles design of e-
mail marketing
campaigns or online
sales
Working knowledge of      Uses working            Strong experience in
Adobe Creative Suite      knowledge of Adobe      Adobe InDesign,
including Photoshop,      Creative Suite          Photoshop, Illustrator
Illustrator & InDesign    programs including      and Premier
                          Photoshop, Premier,
 Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 8 of 19 Pageid#: 8




                            Illustrator and
                            InDesign
Coordinating updates        Manages product           Develop copy content
to e-commerce sites         photos and SEO Alt-       for websites, blogs,
using consistent copy       Tags for online stores    articles, press releases,
and design to optimize      inventory                 product descriptions,
traffic                     Executes SEO projects     marketing materials,
                            to increase online        campaigns and SEO
Working knowledge of        traffic
search engine                                         Provide analytical
optimization and                                      reports of KPIs for
inbound marketing a                                   web, advertisements,
plus                                                  and various campaigns

Coordinating marketing      Works closely with
tactics directly with the   sales team to handle
Director of Sales and       show media requests
Marketing                   and print advertising
                            deadlines

Gaining deep insights       Assists in contributing   Develop copy content
into fashion consumers      to branded blogs with     for websites, blogs,
and researching and         photography content       articles, press releases,
creating compelling         and writing               product descriptions,
fashion blog posts and                                marketing materials,
on-brand product                                      campaigns and SEO
descriptions

Excellent written and
oral communication
skills, especially
blogging and medium
format writing

                            Creates imagery for       Develop layout and
                            look-books, catalogs,     graphics for product
                            brochures, postcards,     illustrations, logos,
                            business cards, and       catalogs, lookbooks,
                            posters                   direct mail,
                                                      advertisements, email
                            Composes press            marketing, social
                            releases for national     media, videos,
                            placements                websites, and other
 Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 9 of 19 Pageid#: 9




                                                     forms of media
Increasing institutional   Works with top social     Constantly in pursuit of
capability and             influencers to obtain     excellence, following
knowledge of inbound       high quality imagery      the latest design trends
marketing principals       for brand awareness       and the fashion
                           and marketing             industry in an exciting,
Working knowledge of       materials                 fast-paced environment
content management
and web design             Interacts with media      Able to follow brand
principles                 and advertising           guidelines while
                           agencies to create        inventing new ways to
                           brand awareness and       present the branded
                           exposure                  message in both visual
                                                     and written
                           Works with editors,       communication
                           writers and bloggers to
                           gain media attention      Advise creative,
                           for brands                innovative strategies to
                                                     reach a particular
                                                     target audience

                                                     Determine campaign
                                                     messaging and visual
                                                     design to convey a
                                                     specific message

                                                     Incorporate changes
                                                     recommended by
                                                     clients and the creative
                                                     team

                                                     The ability to present
                                                     new ideas to
                                                     teammates,
                                                     management and
                                                     clients

                           Manages corporate
                           internship program for
                           creative marketing
                           materials
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 10 of 19 Pageid#: 10




                         Manages budget for
                         public relations
                         initiatives and shoe
                         collaborations
Bachelors' degree in                              Bachelor's degree in
creative writing,                                 graphic design
communications,
digital media or other                            2+ years experience
relevant field                                    working in the field of
                                                  graphic design
Three of more years of
relevant working                                  Work as a team with
experience                                        co-workers and the
                                                  creative director to
Other challenging and                             determine the scope of
interesting work as                               various projects
assigned

                                                  Experience in the
                                                  fashion or retail
                                                  industry preferred

                                                  Knowledge of Mac OS
                                                  and software upgrades
                                                  Proficiency in
                                                  Microsoft Office

                                                  Team player mentality
                                                  that's flexible and open
                                                  to working outside of
                                                  the box and standard
                                                  realms of
                                                  responsibilities,
                                                  supporting the
                                                  company as a whole

                                                  Open to personal
                                                  growth through
                                                  constructive criticism
                                                  and client feedback

                                                  Sense of urgency in a
                                                  fast-paced, deadline-
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 11 of 19 Pageid#: 11




                                                    orientated environment
                                                    Creative genius with
                                                    the ability to identify
                                                    and execute new,
                                                    exciting ways to
                                                    present products and
                                                    ideas

                                                    Great attention to
                                                    detail with a
                                                    perfectionist approach
                                                    to design execution




  48. Until March 2020 (because of Covid-19) both Culpepper and Wiese
  worked at the same physical location, in an office setting, and worked full-
  time Monday through Friday, 8 am to 5pm, using the same level of
  equipment, they both had access to and used the same programs.

  49. Culpepper had an additional level of responsibility, starting in Fall
  2016 Culpepper created and thereafter managed CSC’s internship
  program, managing between 1-2 college age interns at a time.

  50. Culpepper learned in December 2019 that Wiese made approximately
  $28,999.88 more per year than she did.

  51. The three positions of Content Marketing Coordinator, Sr.
  Photographer and PR Specialist, and Sr. Graphic designer required equal
  skill, effort and responsibility.

  52. The jobs were very much alike and were closely related to each other,
  assignments between the three positions were shifted easily depending
  upon workload and need.

  53. On December 13, 2019, Culpepper had a review with her supervisor
  Petrick. During that review, Petrick stated that she would advocate for
  Culpepper to have a raise.

  54. Petrick told Culpepper that the CEO was open to the possibility of a
  raise, but Culpepper needed to send an email describing her success in
  2019 and her role evolution as a whole.
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 12 of 19 Pageid#: 12




  55. After the review was completed, Culpepper left Petrick’s office, then
  returned several minutes later and brought the discriminatory pay
  practice to the attention of her direct supervisor.

  56. Petrick informed Culpepper at that time that it was illegal for her to
  have this information and told her that it was a fireable offense.

  57. The CSC handbook specifically and illegally attempts to prohibit
  employees from discussing their salary.

  58. At the end of that meeting, Culpepper feared that CSC would illegally
  fire her because she brought discriminatory pay practices to the attention
  of her direct supervisor.

  59. Upon the insistence of Petrick, Culpepper emailed CSC’s CEO, Cam
  Knight, about the discriminatory pay practices and asked that it be
  remedied.

  60. After bringing the discriminatory pay practices to the attention of
  management, Culpepper was not given any such raise as Petrick promised
  to advocate for on her behalf.

  61. CSC purported to perform an “investigation” into the discriminatory
  pay practices and in February 23, 2020 informed Culpepper that her
  position and Weise’s position were not similar because Culpepper was
  more “Administrative” despite the fact that Weise and Culpepper both had
  Senior titles.

  62. Under information and belief, Petrick did not advocate on Culpepper’s
  behalf for a raise. Instead, she began giving Culpepper an excessive
  amount of unwarranted negative feedback on her work and began taking
  away her job duties.

  63. For example, Petrick, after more than a year of approving the same
  model, suddenly began criticizing Culpepper’s choice of unpaid model and
  began taking away photoshoots from Culpepper.

  64. Petrick began to dramatically reduce the number of creative
  assignments given to Culpepper in December 2019, including important
  photography to be used in major campaigns that Culpepper had handled
  since she started at CSC.

  65. The stripping of these assignments from Culpepper was significantly
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 13 of 19 Pageid#: 13




  detrimental to Culpepper as it took away important opportunities for
  professional accomplishment and advancement and were intended to
  diminish Culpepper’s Senior role to an Administrative one.

  66. Petrick took away all of Culpepper’s responsibility for email marketing
  starting in 2020 after she spoke to Petrick about unequal pay.

  67. Petrick took away Culpepper’s responsibility for email marketing and
  informed co-workers not to include Culpepper on email marketing projects
  which Culpepper had been responsible for since starting with the
  company.

  68. Culpepper learned only from the co-worker that this responsibility had
  been taken away from her, as Petrick refused to communicate that directly
  to Culpepper.

  69. This negative feedback and diminishment in responsibilities continued
  until Culpepper was terminated from her position with CSC in June 2020.

  70. At the time of her termination, Culpepper had been effectively assigned
  to a job with significantly different job responsibilities as she had in
  December 2019.

  71. Culpepper was informed that her position was being terminated
  because of business related concerns due to Covid-19. Under information
  and belief, CSC received money pursuant to the Paycheck Protection
  Program, which was designed to keep employees at their jobs.

  72. Despite receiving this money, CSC terminated Culpepper and Weise.
  However, under information and belief, CSC gave Wiese a positive
  reference in his job search and refused to allow any employee of the
  company to give Culpepper any job reference.

  73. From the time she brought the discriminatory pay practices to the
  attention of CSC in December 2019 to her termination, CSC continued to
  pay Culpepper significantly less than it pays male employees who perform
  substantially the same work under substantially the same conditions as
  Culpepper.


                           COUNT I
     The Equal Pay Act of 1963 ("EPA") 29 U.S.C. § 206(d)
                     Unequal Pay - Willful
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 14 of 19 Pageid#: 14




  74. Culpepper incorporates and re-alleges the allegations in the foregoing
  paragraphs as though alleged fully herein.

  75. Culpepper is an "employee" as defined by 29 U.S.C. § 203(e)(2)(ii).

  76. Defendants are "employers" as defined by 29 U.S.C. § 203(d).

  77. Culpepper is a female.

  78. Culpepper's comparator is Mathew Weise.

  79. Culpepper performed work that requires at least equal, if not more,
  skill, effort, and responsibility as those of her male colleague.

  80. Culpepper worked under similar conditions as her male colleague.

  81. Culpepper's comparable male colleague received compensation of
  $67,999.88 annually while she received compensation of $39,000
  annually.

  82. From October 2016 to October 2018, Culpepper performed all of the
  duties eventually assigned to Weise, yet CSC has compensated and
  continued to compensate her at a significantly lower rate than Weise.

  83. CSC failed to compensate Culpepper comparable to employees who: are
  of the opposite sex, work in the same establishment as Culpepper, perform
  work equal to or comparable to that of Culpepper, retain positions that
  require equal skill, effort and responsibility as Culpepper, and perform
  their work under similar conditions as Culpepper.

  84. CSC's violation of the Equal Pay Act in regard to Culpepper was willful
  and reckless.

  85. CSC knowingly and willfully set Culpepper's pay at a level substantially
  below that of her male colleagues.

  86. CSC ignored Culpepper's complaints about the disparity in her pay.

  87. After Culpepper complained formally through counsel about her
  unequal pay, CSC knowingly and willfully continued to pay Culpepper at a
  level substantially below that of her male colleague who performed
  comparable work.
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 15 of 19 Pageid#: 15




  88. As a direct and proximate cause of CSC's violations of the Equal Pay
  Act, Culpepper has suffered significant monetary damages.

                                COUNT II
          The Equal Pay Act of 1963 ("EPA") 29 U.S.C. § 215(a)(3)
                                Retaliation

  89. Culpepper incorporates and re-alleges the allegations in the foregoing
     paragraphs as though alleged fully herein.

  90. Culpepper is an "employee" as defined by 29 U.S.C. § 203(e)(2)(ii).

  91. Defendant is an "employer" as defined by 29 U.S.C. § 203(d).

  92. Culpepper engaged in protected activity under the Equal Pay Act in
  December 2019 when she complained to Petrick and then Cam Knight
  about the disparity in her pay and asked that it be remedied.

  93. CSC took immediate adverse employment action against Culpepper
  when her supervisor told her she could be fired for making complaints
  about pay disparities and Culpepper reasonably feared that she would be
  fired.

  94. CSC took an adverse employment action against Culpepper when it
  denied her a raise after she complained about the disparity in her pay.

  95. CSC, through Petrick, took an adverse employment action against
  Culpepper from December 2019 to June 2020 when it began a campaign of
  stripping certain responsibilities from Culpepper – particularly creative
  marketing duties such as photography and started attempting to
  characterize Culpepper’s role as Administrative.

  96. CSC took an adverse employment action against Culpepper when it
  terminated her and then refused to give her a positive employment
  reference while giving a positive employment reference to her male
  comparator.

  97. Culpepper applied for unemployment after being terminated and was
  denied because the Virginia Employment Commission could not verify her
  prior wage information. Wiese was approved immediately for
  unemployment.
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 16 of 19 Pageid#: 16




  98. Under information and belief Wiese signed the severance agreement
  proffered by CSC and Culpepper did not. The proffered agreement
  specifically stated it would not interfere with her unemployment claim.

  99. Culpepper was not paid for her last two days of work at CSC.

  100. These actions served to deter Culpepper from seeking to fully redress
  her rights under the EPA and were motivated by a wish to retaliate against
  her for complaining about discriminatory pay practices.

  101. As a result of CSC's unlawful retaliation in violation of the Equal Pay
  Act, Culpepper has suffered damages.

                                    COUNT III
Title VII of the Civil Rights Act of 1964 ("Title VII") 42 U.S.C. § 2000e,
et seq.
                              Discrimination Based on Sex

  102. Culpepper incorporates and re-alleges the allegations in the foregoing
  paragraphs as though alleged fully herein.

  103. Culpepper is female.

  104. Culpepper is an "employee" within the meaning of 42 U.S.C. §
  2000e(f).

  105. CSC is an "employer" within the meaning of 42 U.S.C. § 2000e(b).

  106. At all times relevant to this complaint, Culpepper was fully qualified
  for the position she held at CSC.

  107. CSC discriminated against Culpepper based on her sex when it paid a
  male employee significantly higher wages than Culpepper, and that male
  employee: performed substantially the same work as Culpepper, had
  essentially the same level of skill and responsibility as Culpepper, and
  worked under substantially the same conditions as Culpepper.

  108. CSC took these actions against Culpepper based, in whole or in part,
  on her sex.

  109. As a result of CSC's unlawful sex discrimination against Culpepper,
  Culpepper has suffered damages.
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 17 of 19 Pageid#: 17




                                   Count IV
          Title VII of the Civil Rights Act of 1964 ("Title VII")
                            42 U.S.C. § 2000e, et seq.
                                   Retaliation

  110. Culpepper incorporates and re-alleges the allegations in the foregoing
  paragraphs as though alleged fully herein.

  111. Culpepper is female.

  112. Culpepper is an "employee" within the meaning of 42 U.S.C. §
  2000e(f).

  113. CSC is an "employer" within the meaning of 42 U.S.C. § 2000e(b).

  114. Culpepper engaged in protected activity under the Title VII in
  December 2019 when she complained to Petrick and then Cam Knight
  about the disparity in her pay and asked that it be remedied.

  115. CSC took immediate adverse employment action against Culpepper
  when her supervisor told her she could be fired for making complaints
  about pay disparities and Culpepper reasonably feared that she would be
  fired.

  116. CSC took an adverse employment action against Culpepper when it
  denied her a raise after she complained about the disparity in her pay.

  117. CSC, through Petrick, took an adverse employment action against
  Culpepper from December 2019 to June 2020 when it began a campaign of
  stripping certain responsibilities from Culpepper – particularly creative
  marketing duties such as photography and started attempting to
  characterize Culpepper’s role as Administrative.

  118. CSC took an adverse employment action against Culpepper when it
  terminated her and then refused to give her a positive employment
  reference while giving a positive employment reference to her male
  comparator.

  119. Culpepper applied for unemployment after being terminated and was
  denied because the Virginia Employment Commission could not verify her
  prior wage information. Wiese was approved immediately for
  unemployment.
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 18 of 19 Pageid#: 18




  120. Under information and belief Wiese signed the severance agreement
  proffered by CSC and Culpepper did not. The proffered agreement
  specifically stated it would not interfere with her unemployment claim if
  Culpepper signed it, thus serving as a clear threat of the opposite if she
  did not sign the agreement.

  121. Culpepper was not paid for her last two days of work at CSC.

  122. These actions served to deter Culpepper from seeking to fully redress
  her rights under Title VII and were motivated by a wish to retaliate against
  her for complaining about discriminatory pay practices.

  123. As a result of CSC's unlawful retaliation in violation of Title VII
  Culpepper has suffered damages.


                 Ã²Ê¶Ã·ÀÃ¶½º¶·

  124. For violations of the Equal Pay Act, 29 U.S.C. § 206(d), Culpepper
  demands such legal and equitable relief as provided by 29 U.S.C. § 216(b),
  including but not limited to the following: economic damages including
  front and back pay; liquidated damages; reasonable attorneys' fees and
  costs; and any other relief this Court may deem just and equitable.

  125. For violations of the Equal Pay Act, 29 U.S.C. § 215(a)(3), Culpepper
  demands such legal and equitable relief as provided by 29 U.S.C. § 216(b)
  which may effectuate the purposes of 29 U.S.C. § 215(a)(3), including but
  not limited to: economic damages, including front and back pay; liquidated
  damages; reasonable attorneys' fees and costs; and any other relief this
  Court may deem just and equitable to effectuate the purposes of 29 U.S.C.
  § 215(a)(3).

  126. For violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
  2000e, et seq., Culpepper demands such legal and equitable relief as the
  Court may deem just, including but not limited to: front pay; back pay;
  compensatory damages; punitive damages; and any other relief this Court
  may deem just and equitable to effectuate.

  127. For violations of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
  2000e-3(a), et seq., Culpepper demands such legal and equitable relief as
  the Court may deem just, including but not limited to: front pay; back pay;
  compensatory damages; punitive damages; and any other relief this Court
Case 6:20-cv-00068-NKM Document 1 Filed 10/08/20 Page 19 of 19 Pageid#: 19




  may deem just and equitable to effectuate.


     Trial by jury is demanded on all issues on which plaintiff is entitled to
  trial by jury, including any question concerning whether plaintiff’s claims
  must be submitted to arbitration.




                             Respectfully Submitted

                               NICOLE NOONAN



                             By: s/Johneal White


Johneal M. White (VSB No. 74251)
GLENN ROBINSON CATHEY MEMMER & SKAFF PLC
400 Salem Avenue, S.W., Suite 100
Roanoke, Virginia 24016
jwhite@glennrob.com
(540) 767-2200 – Phone
(540) 767-2220 – Fax
      Counsel for Plaintiff Ä¹½¶Ê Nicole Noonan
